       Case: 1:21-cv-00791-JPC Doc #: 3 Filed: 05/13/21 1 of 2. PageID #: 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

Jakub Madej,                                         )       Case No. 1:21-cv-791
                                                     )
                              Plaintiff,             )
                                                     )       Judge Calabrese
       v.                                            )
                                                     )       Magistrate Judge Baughman
JPMorgan Chase N.A.,                                 )
                                                     )
                              Defendant.             )

   DEFENDANT’S MOTION FOR EXTENSION OF TIME TO MOVE OR PLEAD IN
                     RESPONSE TO COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendant JPMorgan Chase Bank, N.A.

(“Chase” and named in the Complaint as JPMorgan Chase N.A.) hereby moves to extend the

time in which Chase must move or plead in response to the Complaint to June 4, 2021. This is a

21-day extension of the current deadline to move or plead in response to the Complaint, which

currently May 14, 2021. This Motion is appropriate under Federal Rule of Civil Procedure

6(1)(A) as Chase’s current deadline to move or plead in response to the Complaint has not

expired.

       Chase seeks this extension to allow undersigned counsel adequate time to investigate the

legal and factual issues raised in the Complaint. Extending Chase’s deadline to move or plead in

response to the Complaint will not affect any existing deadlines in this action, as no deadlines

have been set. Undersigned counsel has been unable to reach Plaintiff to confirm whether or not

Plaintiff opposes the requested extension.

       WHEREFORE, for good cause shown, Chase respectfully requests that its motion be

granted and that the time within which Chase must move or plead in response to the Complaint

be extended to and including June 4, 2021.
       Case: 1:21-cv-00791-JPC Doc #: 3 Filed: 05/13/21 2 of 2. PageID #: 17




May 13, 2021                                       Respectfully Submitted,

                                                   /s/ David J. Dirisamer
                                                   David J. Dirisamer (0092125)
                                                   BARNES & THORNBURG LLP
                                                   41 South High Street, Suite 3300
                                                   Columbus, OH 43215
                                                   614-628-1451 (Office)
                                                   614-628-1433 (Facsimile)
                                                   David.Dirisamer@btlaw.com
                                                   Attorney for Defendant

                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed with the Court on May 13, 2021 and served

on all parties of record via the Court’s CM/ECF system and on the below via regular U.S. Mail:

       Jakub J. Madej
       415 Boston Post Rd., Ste. 3-1102
       Milford, CT 06460
       Plaintiff Pro Se

                                                                  /s/ David J. Dirisamer
                                                                  David J. Dirisamer




                                               2
